UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 333-147056 (Exact Name of Registrant as Specified in Its Charter) Nevada 35-2302128 (State or Other Jurisdiction (IRS Employer Identification Of Incorporation or Organization) Number) 10775 Double R Boulevard Reno, Nevada (Address of Principal Executive Offices) (Zip Code) (775) 996 - 8200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-3 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes oNo o APPLICABLE ONLY TO CORPORATE ISSUERS: As of December 15, 2011, there were 89,804,393 shares of the registrant’s common stock issued and outstanding. GOLD AMERICAN MINING CORP. FORM 10-Q INDEX TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 3 Item 1. Financial Statements 20 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures PART II – OTHER INFORMATION 24 Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. (Removed and Reserved). 24 Item 5. Other Information 24 Item 6. Exhibits 24 Signature Page 25 2 GOLD AMERICAN MINING CORP. (AN EXPLORATION STAGE COMPANY) CONTENTS PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Gold American Mining, Corp. (An Exploration Stage Company) Condensed Balance Sheets ASSETS October 31, 2011 July 31, 2011 (Unaudited) Current Assets Cash $ $ Prepaid Expenses - Total Current Assets Property and Equipment, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities Accounts Payable and Accrued Expenses $ $ Accounts Payable - related party Notes Payable- related party Loans Payable - related party TotalLiabilities Commitments and Contingencies Stockholders' Deficiency Preferred stock, $0.00001 par value; 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.00001 par value; 500,000,000 shares authorized, 89,804,393 and 89,804,393 issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders' Deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ 3 Gold American Mining, Corp. (An Exploration Stage Company) Condensed Statements of Operations (Unaudited) For the Period For the Three Months Ended From July 2, 2007 (Inception) to October 31, 2011 October 31, 2010 October 31, 2011 Operating Expenses Professional fees $ $ $ Consulting Expense Exploration Costs General and administrative Total Operating Expenses Loss from Operations ) ) ) Other Income/(Expenses) Interest Income - 14 22 Interest Expense ) ) ) LOSS FROM OPERATIONS BEFORE INCOME TAXES ) ) ) Provision for Income Taxes - - - NET LOSS $ ) $ ) $ ) Net Loss Per Share- Basic and Diluted $ ) $ ) Weighted average number of shares outstanding during the period - Basic and Diluted 4 Gold American Mining, Corp. (An Exploration Stage Company) Condensed Statement of Changes in Stockholders' Equity/(Deficiency) For the period from July 2, 2007 (Inception) to October 31, 2011 (Unaudited) Deficit accumulated Total Additional during Stockholders' Preferred Stock Common stock paid-in exploration Equity Shares Amount Shares Amount capital stage /(Deficiency) Balance July 2, 2007 - $
